DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	The use of reference characters in parenthesis is to be considered as having no effect on the scope of the claims.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 13 recites the broad recitation “one of the possible driving maneuvers is selected” and the claim also recites “in particular based on the classification” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because 
Claim 16 maintains a similar “in particular” clause, and is likewise rejected under identical grounds and rationale.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Redding (US 2018/0089563).
Regarding claim 1, Redding discloses a method for controlling a motor vehicle traveling on a roadway in a current lane (autonomous vehicle control in a plurality of situations, e.g. merging, lane changes, etc.; Redding at title, abstract, 0004, 0033)  wherein the roadway has at least one additional lane that is adjacent to the current lane (vehicle control includes instant situation, such as the instant lane having adjacent lanes; Redding at 0030) of the motor vehicle, having the following steps:
Generating and/or receiving multiple different driving maneuvers (in response to sensed environment, a set of candidate maneuvers/policies in a given situation in parallel generated or recalled from learned history; Redding at 0027, 0029, 0030).
Determining at least two driving maneuver classes (feasible/non-feasible, acceptable/not-acceptable, ranked list of options, etc.; Redding at 0031) that are defined based on at least one characteristic variable of the driving maneuvers (timing, safety, etc.; Redding at 0031)
Wherein the driving maneuvers of various driving maneuver classes differ by at least one characteristic variable (each candidate policy varies in some way from the other parallel candidate policies; Redding at 0029)
Classifying the driving maneuvers in one of the at least two driving maneuver classes (each policy is evaluated and ranked/approved/dismissed; Redding at 0029-0031).

Regarding claim 7, Redding discloses wherein the at least one characteristic variable includes information concerning a lane in which the motor vehicle is situated after completion of the driving maneuver (e.g. destination lane of a lane change; Redding at 0026, 0044).

Regarding claim 8, Redding discloses wherein the at least one characteristic variable includes a driving maneuver parameter, wherein the driving maneuver parameter contains information at least concerning whether the motor vehicle is traveling behind the at least one further road user (Redding at 0030). 

Regarding claim 9, Redding discloses wherein a homotopy analysis of the multiple driving maneuvers is carried out in order to assign the multiple driving maneuvers to a driving maneuver class and/or to determine the driving maneuver parameter (policy details a function of 

Regarding claim 10, Redding discloses wherein the multiple different driving maneuvers are generated based on a predefined probability distribution (Redding at 0052-0057).

Regarding claim 12, Redding discloses wherein the multiple different driving maneuvers and/or the driving maneuver classes are filtered based on predefined criteria, in particular based on at least one feasibility criterion, at least one comfort criterion, and/or at least one safety criterion (safety and comfort criteria; Redding at 0031).

Regarding claim 13, as best understood, Redding discloses wherein one of the possible driving maneuvers is selected, in particular based on the classification, and the motor vehicle is controlled according to the selected driving maneuver (selected policy implemented and autonomous vehicle controlled; Redding at abstract).

Regarding claim 14, Redding discloses a control unit for a system for controlling a motor vehicle or for a motor vehicle, wherein the control unit is designed to carry out a method according to claim 1 (Redding at 0009).

Regarding claim 15, Redding discloses a motor vehicle (autonomous vehicle; Redding at abstract) having a control unit according to claim 14 (Redding at abstract, 0009).



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5a.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Redding, as cited above, and further in view of Nister (US 2019/0250622).
Regarding claim 2, Redding discloses wherein at least one characteristic variable includes at least one traffic sequence that indicates the sequence of traveling past and/or overtaking by other road users (action sequenced policy including merging or passing events with other vehicles; Redding at 0004, 0024, 0035, 0040).
While Redding at 0052 does mention timing intervals (actions every 3 seconds in a 30 second span), it is not clear from Redding if this is a time sequence, as claimed.
Nister, in a similar invention in the same field of endeavor, teaches that a proposed sequence of actions for an autonomous vehicle is time sequenced (arrival times at certain points in the proposed vehicle series of actions; Nister at 0104-0108, 0112, 0115, Fig. 5, 9).


Regarding claim 3, Redding discloses wherein the at least one traffic sequence includes an overtaking sequence, wherein the overtaking sequence includes at least one point at which the motor vehicle is overtaking a further road user (e.g. actions for passing a bicycle in an adjacent lane; Redding at 0031).  The combination teaches time points for actions in a policy (Nister at 0104-0108, 0112, 0115, Fig. 5, 9). 

Regarding claim 4, Redding discloses wherein the overtaking sequence includes multiple ordered points at which the motor vehicle is in each case overtaking a further road user (policy, such as overtaking a bicyclist, maintains a sequence of points for action in the policy; Redding at 0004, 0024, 0031, 0035, 0040).  The combination teaches time points for actions in a policy (Nister at 0104-0108, 0112, 0115, Fig. 5, 9).

Regarding claim 5, the combination teaches wherein the at least one traffic sequence includes a passing-by sequence, wherein the passing-by sequence includes at least one point in time at which a further road user is traveling past the motor vehicle in the opposite direction or in the travel direction (modeling the proposed actions as a function of oncoming traffic in adjacent lanes; Nister at 0062).


.
5b.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Redding, as cited above, and further in view of Jouanet (US 2017/0268873).
Regarding claim 11, the Redding is silent as to wherein at least the current lane and/or the at least one additional lane are/is transformed into a Frenet-Serret coordinate system.
Jouanet, in a similar invention describes the trajectory of the vehicle traveling in a curved lane in a Frenet-Serret coordinate (Jouanet at 0050).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the invention of Redding with the local coordinate system of Jouanet.  Doing so would more adequately describe the vehicle motion in a non-uniform curve with a local coordinate system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/            Primary Examiner, Art Unit 3663                                                                                                                                                                                            	23 March 2022